                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JASON GRANT JONES,                       :
     Petitioner                          :
                                         :             No. 1:19-cv-1519
      v.                                 :
                                         :             (Judge Kane)
HOWARD L. HUFFORD,                       :
    Respondent                           :

                                     ORDER

      AND NOW, on this 24th day of September 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for lack of
         jurisdiction; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                       s/ Yvette Kane
                                                       Yvette Kane, District Judge
                                                       United States District Court
                                                       Middle District of Pennsylvania
